EXHIBIT 10.4

FIRST AMENDMENT OF THE
TRANSITION SERVICES AND SUPPLY AGREEMENT

          This First Amendment of the Transition Services and Supply Agreement
(the “First Amendment”) is effective as of March 1, 2013 (the “First Amendment
Date”), by and among Medtronic, Inc., a Minnesota corporation (“Licensor”), and
Urologix, Inc., a Minnesota corporation (“Licensee”), and amends the Transition
Services and Supply Agreement dated as of September 6, 2011, by and among
Licensor and Licensee (as amended, the “TSSA”). Capitalized terms not defined in
this First Amendment have the meaning given to such terms in the Transition
Services and Supply Agreement.

RECITALS

 

 

A.

On September 6, 2011, Licensor and Licensee entered into a series of
transactions, including entering into the TSSA pursuant to which Licensor
agreed, among other things, to be Licensee’s interim distributor of certain
products and components relating to the Prostiva RF Therapy System and to assist
Licensee with the orderly transition of the Prostiva Business.


B.


The Parties desire to amend the TSSA as set forth below effective on the First
Amendment Date.

TERMS OF AGREEMENT

          In consideration of the promises, covenants and other valuable
consideration, the sufficiency of which is hereby acknowledged, Licensor and
Licensee agree as follows:

          1. Software Support Services. Notwithstanding anything to the contrary
contained in the TSSA, Licensor agrees to dedicate one-half of a Licensor
full-time employee’s time from the First Amendment Date through and including
April 30, 2013, to provide certain additional Transition Services for purposes
of supporting the Prostiva Business software development platform transition to
Licensee (the “Software Support Services”). The Parties agree that the initial
eighty (80) hours of such Software Support Services shall be provided at no cost
to Licensee, and thereafter, such support shall be provided at the fee per hour
set forth in Section 2.2(b) of the TSSA. From May 1, 2013 through and including
July 31, 2013, at the request of Licensee, Licensor agrees to continue to
dedicate one-half of a Licensor full-time employee’s time for provision of the
Software Support Services at the fee per hour set forth in Section 2.2(b) of the
TSSA. The Parties acknowledge and agree that the Software Support Services shall
be deemed to be Transition Services within the meaning of the TSSA for all
purposes. The Software Support Services shall be provided on an “as is” basis,
and Licensor makes no representation or warranty with respect to such services,
including without limitation any representation or warranty as to fitness for a
particular purpose or merchantability.

          2. Counterparts. This First Amendment may be executed in counterparts,
any of which may be executed and delivered via facsimile or other electronic
delivery, each of which

--------------------------------------------------------------------------------



shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

          3. TSSA. Except to the extent provided above, the remaining terms and
conditions of the TSSA remain in full force and effect.

[The remainder of this page is intentionally left blank.]

2

--------------------------------------------------------------------------------



          The duly authorized representatives of the parties have signed this
First Amendment effective as of the First Amendment Date.

 

 

 

 

 

 

 

MEDTRONIC, INC.

 

UROLOGIX, INC.

 

 

 

 

 

 

 

By:

  /s/ Thomas M. Tefft

 

By:

  /s/ Greg Fluet

Name:

Thomas M. Tefft

 

Name:

Greg Fluet

Title:

Senior Vice President & President,

 

Title:

Chief Executive Officer

 

 

Neuromodulation

 

 

 

 

[Signature page to First Amendment of the
Transition Services and Supply Agreement.]

--------------------------------------------------------------------------------